Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations of claim “29” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “receiving, selecting, determining and/or transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 29 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: Fig.10 with blocks 1005, 1010 and 1015, there is not corresponding structure with these steps.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,11-17, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao et al (US 11425660 B2) hereinafter as Zhao in view THOMAS et al (US 20200196279 A1) hereinafter as THOMAS.
Regarding claim(s) 1,16,29 and 30, Zhao discloses an apparatus for wireless communication at a user equipment (UE) (See Fig(s). 1,5), 2comprising: 3a processor; 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor (See Fig(s). 7, with signal processors 610 with memories 620 for storage of executable instructions) to cause the 6apparatus to: 
7receive control signaling indicating a configuration comprising one or 8more criterion for selecting a sensing mode from a plurality of sensing modes for a 9sidelink resource selection procedure (See Fig(s). 2, See ¶ col 3 line 60 – col 4 line 30, The base station can assign resources for a single transmission for the terminal device, or can assign semi-persistent transmission resources for the terminal. In mode 4, the terminal device adopts a transmission mode of sensing plus reservation, and the terminal device autonomously selects transmission resources on the SL resources….also See ¶ col 6 lines 1-7).
Zhao fails to disclose  10select the sensing mode from the plurality of sensing modes based at 11least in part on the configuration and a duplex mode configured for a sensing window 12for the sidelink resource selection procedure;
 13determine an available set of sidelink resource candidates from a 14selection window based at least in part on the selected sensing mode; and 15transmit a sidelink message using one or more resources of the 16available set of sidelink resource candidates.  
THOMAS discloses select the sensing mode from the plurality of sensing modes based at 11least in part on the configuration and a duplex mode configured for a sensing window 12for the sidelink resource selection procedure (See ¶ 71-75, 89, when the criterion comprises the amount of sidelink communications traffic to the one or more other user equipments, the user equipment is configured to switch from the first mode to the second mode when sensing the occupancy status of the resource pool to be used in the first mode of operation indicates a congestion level that exceeds a predefined threshold…. See also ¶ 130 half duplex mode of operation);
 13determine an available set of sidelink resource candidates from a 14selection window based at least in part on the selected sensing mode (See Fig(s). 5, See ¶ 113, when a UE has to move from one zone ID to another zone ID, but still within the coverage of the same base station, the map enables the base station to provide a set of resources to be used by the moving UE that show a low traffic which, in consequence, provides for a more efficient scheduling.; and 15transmit a sidelink message using one or more resources of the 16available set of sidelink resource candidates (See Fig(s). 5,See ¶ 113).  
Sidelink resource selection based on configuration parameters and set of available resources at any given time, increases network and UE bandwidth efficiency.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of THOMAS within Zhao,  so as to have sidelink resource selection based on configuration parameters and set of available resources at any given time, increasing network and UE bandwidth efficiency.

 Regarding claim(s) 2 and 17, THOMAS discloses 1Attorney Docket No. PX0183 (111334.0184)Qualcomm Ref. No. 210278351 3determine whether the duplex mode configured for the sensing window 4comprises a full-duplex mode or a half-duplex mode, wherein the one or more criterion are 5based at least in part on whether the duplex mode configured for the sensing window 6comprises the full-duplex mode or the half-duplex mode (See also ¶ 130 half duplex mode of operation).  Reasons for combining same as claim 1.
Regarding claim(s) 11 and 26, THOMAS discloses 1Attorney Docket No. PX0183 (111334.0184)Qualcomm Ref. No. 210278351  1wherein the instructions are further 2executable by the processor to cause the apparatus to: 3determine that a time resource associated with the sensing window is reserved 4for a transmission by the UE, wherein selecting the sensing mode is based at least on 5determining that the time resource associated with the sensing window is reserved for the 6transmission by the UE during the sensing window (See ¶ 58, the user equipment performs an uplink transmission to the transceiver at a pre-defined time or within a pre-defined time period following the start of an uplink transmission period (PUSCH)).  Reasons for combining same as claim 1.
1 Regarding claim(s) 12 and 27, THOMAS discloses 1Attorney Docket No. PX0183 (111334.0184)Qualcomm Ref. No. 210278351  wherein the instructions to select the 2sensing mode from the plurality of sensing modes are executable by the processor to cause 3the apparatus to: 4select a no-sensing mode based at least in part on determining that the time 5resource associated with the sensing window is reserved for the transmission by the UE (See ¶ 139-146).  Reasons for combining same as claim 1.
Regarding claim(s) 13, Zhao discloses measuring an amount of interference associated with reference signaling in the  sensing window based at least in part on the selected sensing mode, wherein determining the Attorney Docket No. PX0183 (111334.0184)Qualcomm Ref. No. 2102783 50 4available set of sidelink resource candidates is based at least in part on measuring the amount 5of interference (See ¶ col 4 lines 59-col 5 lines 2).
1 Regarding claim(s) 14, Zhao discloses wherein measuring the amount of interference 2comprises: 3measuring a reference signal received power associated with the reference 4signaling in the sensing window, a signal-to-interference-plus-noise ratio associated with the 5reference signaling in the sensing window, or both (See ¶ col 8 lines 59-col 9 lines 6).
Regarding claim(s) 15 and 28, Zhao discloses 1wherein the instructions to receive control 2signaling indicating the configuration are executable by the processor to cause the apparatus 3to: 4receive radio resource control signaling or medium access control 5element signaling from a base station (See ¶ col 5 lines 45-50).

Allowable Subject Matter
Claims 3-10 and 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411